Citation Nr: 0032559	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  93-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for a laparotomy scar, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, his spouse and his mother.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision by the San Juan, 
Puerto Rico, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim 
for a compensable rating for a service-connected laparotomy 
scar.  In the course of the appeal, the Board remanded the 
case to the San Juan VA Regional Office in February 1995 for 
additional evidentiary and procedural development.

In a September 1995 rating decision, the San Juan VA Regional 
Office granted the veteran a 10 percent rating for the 
laparotomy scar, effective from the date on which he reopened 
his claim in this regard in December 1991.  

In February 1996, VA received notice that the veteran had 
changed his address of residence to Pennsylvania.  His claims 
file was transferred to the custody of the Department of 
Veterans Affairs Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO), which is now the agency of 
original jurisdiction.  

In September 1999, the Board remanded the case to the RO for 
evidentiary development pertaining to his claim for a rating 
in excess of 10 percent for his service-connected laparotomy 
scar.  Following this development, the RO confirmed the 10 
percent rating assigned in a July 2000 rating decision.  The 
case was returned to the Board in September 2000 and the 
veteran now continues his appeal.


FINDINGS OF FACT

The veteran's service-connected laparotomy scar is located on 
an unexposed part of his abdominal midline region and 
measures 21 centimeters in length and 1.5 centimeters at its 
widest part.  It is tender on objective examination, but is 
otherwise healed and is non-adherent, non-elevated or 
depressed relative to the surrounding skin, and non-
productive of any functional impairment.  The scar is well-
nourished and without underlying tissue loss, ulceration, 
inflammation or edema.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for a 
service-connected laparotomy scar have not been met.  
38 U.S.C.A. § 1155 (West 1999 & Supp. 2000); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in November 
1972, he sustained a traumatic injury after being kicked in 
the abdomen.  As part of his treatment, surgery involving an 
exploratory laparotomy was performed, during which a 
laceration of his right renal parenchyma was repaired.  The 
veteran was discharged from service in January 1973.  

The report of a March 1973 VA examination shows that the 
veteran was noted to have a midline scar on his front 
abdomen, residual of a laparotomy, with mild keloidal 
formation in its upper end for a length of 1 inch.  The scar 
was non-tender and non-adherent.

In an August 1973 decision of the San Juan VA Regional 
Office, the veteran was initially denied service connection 
for the residual scar from the laparotomy he underwent in 
active service.  This decision was subsequently determined to 
have been clearly and unmistakably erroneous in a February 
1976 San Juan VA Regional Office decision, which corrected 
the error by granting the veteran service connection and a 
noncompensable evaluation for the laparotomy scar, effective 
from January 1973 (the date his entitlement to compensation 
arose following his discharge from service).

In December 1991, the veteran reopened his claim and sought 
entitlement, inter alia, to an evaluation greater than the 
noncompensable rating assigned for his service-connected 
laparotomy scar.  

In support of his claim, the veteran and his witnesses 
presented oral testimony before a hearing officer at an 
August 1992 hearing at the San Juan VA Regional Office.  The 
relevant part of their testimony was that the veteran's 
laparotomy scar was long and, because it covered his front 
midline abdomen, it was disfiguring in appearance when the 
veteran was not wearing a shirt.  The veteran reported that 
when he wore swimming trunks to go swimming, he wore an 
undershirt to conceal the scar.  The veteran also testified  
that the scar had caused interference with his ability to 
bend at the waist.

The veteran's claims files contain Social Security 
Administration (SSA) medical records and other medical 
records indicating that the veteran has a history of 
treatment for a nonservice-connected chronic psychiatric 
disorder.  The files also contain medical evidence which 
indicates that following active service, he had a history of 
multiple surgeries to treat a chronic kidney dysfunction in 
1975, 1994 and 1997.  The kidney disorder and the scars 
relating to these surgeries are not service-connected, nor do 
the kidney surgery scars affect or overlie the same midline 
abdominal area as the service-connected laparotomy scar.  
Therefore, the Board will address only that medical evidence 
which pertains to the laparotomy scar.

The report of a July 1995 VA examination of the veteran's 
service-connected laparotomy scar shows that it was linear-
shaped, located on the midline of his abdomen and oriented 
vertically with respect to his abdominal midline.  The scar 
measured 18 centimeters long by 2 centimeters wide.  It was 
brownish in color with keloids and was objectively tender to 
palpation.  The examiner remarked that it was cosmetically 
disfiguring and "(limited) the function of the part 
affected."  The scar was well-nourished by a good vascular 
supply and was not inflamed, swollen, depressed, adherent to 
the underlying tissues, herniated, or ulcerated.  The 
diagnosis was residual, laparotomy scar, healed.  

An October 1995 VA outpatient treatment report shows that the 
veteran complained of pain involving his midline abdominal 
scar.  A VA hospital treatment report, dated in June 1997, 
shows that he displayed slight tenderness to palpation of his 
laparotomy scar.

The report of an August 1997 VA examination shows that the 
veteran's laparotomy scar was described as a very large 
vertical scar running from 14 centimeters above the umbilicus 
vertically down to the pubis area.  Though the veteran 
complained of mild tenderness of a nonservice-connected right 
flank scar, secondary to kidney surgery, he was noted to have 
presented no complaint pertaining to the midline laparotomy 
scar.  The veteran also reported having lumbar pain which the 
examiner determined to have been unrelated to the abdominal 
incisions.  The examiner's diagnosis was a well-healed 
midline abdominal scar.  

The report of a May 2000 VA examination shows that the 
veteran's claims files were reviewed by the examining 
physician prior to his evaluation of the veteran's laparotomy 
scar.  At the time of the examination, the veteran complained 
of slight pain in the lower part of his laparotomy scar which 
was aggravated when he tightened his trouser belt and when he 
bent down.  He reported that he used Darvocet to relieve his 
pain.  However, the examiner noted that the veteran also used 
the Darvocet to treat low back and leg pain and that it was 
therefore difficult to ascertain which of these pains was the 
dominant one.  The examiner described the laparotomy scar as 
being located on the veteran's abdominal midline and 
measuring 21 centimeters in length, running 10 centimeters 
above the umbilicus and 11 centimeters below the umbilicus.  
The widest part of the scar measured 1.5 centimeters.  The 
physician stated that the scar was non-tender and that there 
was no breakdown of the skin associated with it.  The scar 
was neither elevated nor depressed and there was no 
underlying skin loss, inflammation, edema, or keloid 
formation.  The color was similar to the surrounding normal 
skin.  The examiner commented that there was no disfigurement 
associated with this scar, nor did there did not appear to be 
any limitation of function produced by it.  (The examiner 
also noted that the presence of a right lower abdominal 
oblique scar which extended to the right flank resulting from 
kidney surgery in 1975.  This nonservice-connected scar was 
not addressed in examination.)  The diagnosis was normal 
healed scar in the midline of the abdomen, post-exploratory 
laparotomy for abdominal trauma, with no apparent limitation 
of functional ability from this scar.

II.  Analysis

To the extent that the veteran contends that his service-
connected laparotomy scar is productive of a greater level of 
impairment than that reflected by the 10 percent evaluation 
currently assigned to it, his claim for an increased rating 
for the aforementioned is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000), in that it is 
not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities. 

The veteran's service-connected abdominal midline scar is 
secondary to an exploratory laparotomy which was conducted in 
active service.  The scar is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999), which permits rating scars based 
on limitation of function of the part affected.  The scar may 
also be rated under Diagnostic Code 7803 (1999), which 
provides for a 10 percent evaluation for scars which are 
superficial, poorly nourished and with repeated ulceration.  
Diagnostic Code 7804 (1999) also provides for a 10 percent 
rating for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999) provides compensable evaluations for disfiguring 
scars of the head, face or neck.  

In the present case, the veteran's service-connected 
laparotomy scar is located over his abdominal midline and is 
long, extending in a vertical orientation at least 10 
centimeters above and below his umbilicus.  It is described 
as being brownish in color and with keloid formation on 
examination in July 1995, though on VA examination in May 
2000, the scar was noted to be similar in color to the 
surrounding skin and without keloids.  Though the VA examiner 
characterized it in the July 1995 examination as being 
cosmetically disfiguring, the scar is not located on the 
veteran's head, face or neck, nor is it located on a part of 
his body which is usually exposed to view.  The location of 
the abdominal scar is usually covered by a shirt.  Therefore, 
it is not appropriate to rate the scar based on the 
Diagnostic Code for disfigurement.

Though the findings of the July 1995 VA examination show that 
the veteran's laparotomy scar also "(limited) the function 
of the part affected," the examiner did not provide any 
further specificity in this regard.  However, on VA 
examination in August 1997, the laparotomy scar was described 
by the examiner as being unrelated to the veteran's 
complaints of lumbar pain.  On VA examination in May 2000, 
the examining physician noted that the veteran had low back 
and leg pain, but the examiner indicated that these symptoms 
were not related to the laparotomy scar as there did not 
appear to be any limitation of function produced by it.  The 
examiner concluded in his diagnosis that the veteran had a 
normal healed scar in the midline of his abdomen, post-
exploratory laparotomy for abdominal trauma, with no apparent 
limitation of functional ability from this scar.  Therefore, 
the Board finds that there is no demonstration of limitation 
of function caused by the service-connected laparotomy scar 
by preponderance of the evidence, such that it may be rated 
under the criteria of Diagnostic Code 7805 for limitation of 
function. 

The objective medical evidence shows that the veteran's 
service-connected laparotomy scar is healed and is non-
adherent, non-elevated or depressed relative to the 
surrounding skin, well-nourished, and without underlying 
tissue loss, ulceration, inflammation or edema.   Objective 
evidence of tenderness of the laparotomy scar was 
demonstrated at the July 1995 VA examination, as well as in 
several outpatient treatment reports.  Though the scar was 
described as being non-tender on examination in May 2000, the 
preponderance of the evidence indicates that the scar is, in 
fact, productive of some tenderness such that the 10 percent 
rating currently assigned to it appropriately compensates the 
veteran under the provisions of Diagnostic Code 7804.  

The veteran is not entitled to an increased rating in excess 
of 10 percent for his service-connected laparotomy scar as 
the applicable Diagnostic Codes in the rating schedule do not 
provide for an evaluation greater than 10 percent.  Because 
the evidence in this case is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that the objective medical evidence does not 
demonstrate that the veteran's service-connected laparotomy 
scar is productive of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Additionally, the evidence indicates that the 
veteran has additional impairment due to his kidney 
dysfunction and psychiatric illness such that it cannot be 
concluded that his laparotomy scar is the sole factor which 
led to his current disabled state.  Therefore, the Board does 
not find that this claim warrants referral to the Director of 
the VA Compensation and Pension Service for consideration of 
the possible application of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (1999). 


ORDER

The claim for an increased evaluation in excess of 10 percent 
for a service-connected laparotomy scar is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

